Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Application
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This is a reissue application, Serial No. 16/924,434 (the ‘434 application), of U.S. Patent No. 10,017,440 (the ‘440 patent), which issued from U.S. Patent Application No. 15/501,188 (the ‘188 application) with claims 1-20 on July 10, 2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered.
   	
Scope of Claims
	The ‘434 application, as amended, contains claims 1-5, 8-12, 14, 15 and 21-23 directed to a method of producing phenol and a C3-6 ketone.  Claim 1 is representative:

1. (Thrice Amended) A method of producing phenol and a C3-6 ketone, comprising:
alkylating benzene with a [C2-6] C3-6 alkyl source in the presence of a zeolite catalyst to produce a [C8-12] C9-12 alkylbenzene;
	oxidizing the [C8-12] C9-12 alkylbenzene in the presence of an oxygen containing gas to produce a [C8-12] C9-12 alkylbenzene hydroperoxide;
	decomposing the [C8-12] C9-12 alkylbenzene hydroperoxide in the presence of an acid catalyst to produce phenol, a C3-6 ketone, or a combination comprising at least one of the foregoing;
	monitoring a concentration of the [C8-12] C9-12 alkylbenzene hydroperoxide; water; and dimethylbenzyl alcohol, dicumyl peroxide, or a combination comprising at least one of the foregoing in a process stream of a reactor in real time at a temperature and pressure of the process stream; and
	in real time, controlling a parameter of the reactor and/or the decomposing in response to the concentration of the [C8-12] C9-12 alkylbenzene hydroperoxide, wherein the parameter is a flow rate of the process stream, a pressure of the process stream, a pressure of the reactor, the concentration of the C8-12 alkylbenzene hydroperoxide, a concentration of the cleavage catalyst, [a concentration of an oxidation catalyst,] a concentration of the C8-12 alkylbenzene, a concentration of water, a concentration of ammonia, or a combination of at least one of the foregoing.


35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-12, 14, 15 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 12-13, it is unclear what the phrase “or a combination comprising at least one of the foregoing” refers to.  For example, it is unclear if the phrase “at least one” is limited to dimethylbenzyl alcohol and dicumyl peroxide or if the phrase refers to alkylbenzene hydroperoxide, water, dimethyl benzyl alcohol and dicumyl peroxide.  Furthermore, if the phrase is intended to be limited to dimethylbenzyl alcohol and dicumyl peroxide, it is unclear how a “combination” can comprise only one of the two recited components.  A “combination” would necessarily require both components, otherwise, the “combination” would require the presence of an unrecited component and the claim would be indefinite for this additional reason.  The same holds true for the recitation “or a combination comprising at least one of the foregoing” in lines 7-8 of claim, i.e., there are only two recited components (phenol and ketone) and a “combination” would necessarily require both components, otherwise, the “combination” would require the presence of an unrecited component and the claim would be indefinite for this additional reason.  As to the recitation “or a combination comprising at least one of the foregoing” in lines 21-22 of claim 1, a combination requires at least two components.  Lines 21-22 should be amended to recite “or a combination comprising at least two of the foregoing.”  The same holds true for the recitation in lines 3 and 4 of claim 9, i.e., the claims should be amended to recite “or a combination comprising at least two of the foregoing.”
	Claim 1 lacks antecedent basis to recite “the C8-12 alkylbenzene” in lines 19 and 20 (two occurrences).
	Claim 1 lacks antecedent basis to recite “the cleavage catalyst” in line 18.
	In claim 9, it is unclear which catalyst activity is being adjusted, i.e., claim 1 recites “a zeolite catalyst”, “an acid catalyst” and “the cleavage catalyst”.  It is unclear which catalyst the limitation in claim 9 is directed to.
In claim 23, it is unclear how a “combination” can comprise only one of the two recited components.  A “combination” would necessarily require both components, otherwise, the “combination” would require the presence of an unrecited component and the claim would be indefinite for this additional reason.
35 U.S.C. 112(b
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitations of claims 21 and 23 were added to claim 1 in the amendment filed September 8, 2022.  Accordingly, claims 21 and 23 do not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 USC § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1-5, 8-12, 14, 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/100395 to Bishop et al. (hereafter “Bishop”) in view of U.S. Patent 3,755,483 to Burress and GB 820,664 (hereafter “GB ‘664).
	Bishop teaches an “in process” method for monitoring a concentration of cumene hydroperoxide during a process for manufacturing phenol and acetone from cumene, wherein the process for manufacturing phenol and acetone comprises oxidizing the cumene in an oxidizing atmosphere to produce a process stream containing cumene hydroperoxide, and decomposing the cumene hydroperoxide with a protic acid to produce the phenol and the acetone, the process comprising immersing a probe into the process steam at one or more stages of the oxidizing atmosphere, wherein the probe is coupled to a spectrometer; collecting absorption data with the spectrometer at a wavelength of 13,000 cm-1 to 4,000 cm-1 (770 to 2,500 nm); and calculating a concentration of the cumene hydroperoxide in the process stream (page 4).  Determination of cumene hydroperoxide in the process stream at the stages of cumene oxidation and decomposition makes it possible to conduct the process in a safer way compared to the prior art and has a significant economic effect by giving greater operative control over the process, especially if the data are used immediately in a distributed processing control system.  In this case, the controlling machine can use the digital data from the analyzer to optimize the process, with additional data being used to achieve maximum yield and the greatest safety.  The method is flexible and can be used both at the cumene oxidation state and the decomposition stage (page 6).  The data can be used in real time as an input parameter for adjusting various process parameters, for example temperature, to achieve more precise control over the process (page 12).
	While Bishop teaches a method of producing phenol and ketone, Bishop differs from the instant claims in not teaching alkylating benzene in the presence of a zeolite catalyst to produce alkyl benzene.
	Burress teaches a process for alkylation of aromatic hydrocarbons (abstract).  In example 3, benzene is alkylated with propylene to cumene over ZSM-12 (column 6, lines 55+).
GB ‘664 teaches controlling various operating conditions in the conversion of aromatic hydroperoxides by cleavage into phenol and ketones such as, for example, water flow rate (which decelerates the rate of reaction); acid flow (which accelerates the rate of reaction), acid neutralization and temperature (page 1, line 61 to page 2, line 43).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture phenol and acetone from cumene in a process as taught by Bishop wherein the cumene is formed by alkylation of an aromatic hydrocarbon as taught by Burress and various process parameters are controlled as taught by Bishop and GB ‘664.  Furthermore, it would have been obvious to one having ordinary skill in the art that monitoring the concentration of hydroperoxides as taught by Bishop would inherently monitor the concentration of additional components at equilibrium with the hydroperoxides in the reaction mixture.
	Further as to claim 5, it would have been obvious to immerse the probe into a process stream at an angle effective to contact the flowing stream, including at an angle of 85 degrees to 95 degrees, as herein claimed.
	Further as to claim 8, it would been obvious to monitor the reaction by sampling the concentration at a rate effective to control the reaction, including a rate of greater than or equal to once per minute.
	Further as to claims 10-12, it would have been obvious to control any of the process parameters, including temperature, pressure, catalyst, concentrations, etc. so as to more precisely control the process.
	Further as to claim 14 and 15, processes for forming bisphenol A and polycarbonate from phenol are well known in the art irrespective of how the phenol is formed.
	
Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive.
	Applicant argues that monitoring of dimethylbenzyl alcohol and dicumyl peroxide enabled the controlled production of phenol and ketones in a way that reduced the reliance on cleavage process control reagents (Remarks, page 7) and a person of ordinary skill in the art would not have had any guidance or motivation to monitor the concentration of alkylbenzene hydroperoxide, water, and dimethylbenzyl alcohol, dicumyl peroxide or a combination comprising at least one of the foregoing in a process stream of a reactor in real time as specified in Claim 1 (Remarks, page 8). 
	Applicant’s arguments are not persuasive because the claims do not require that the process be controlled based on monitoring of dimethylbenzyl alcohol, dicumyl peroxide, or a combination comprising at least one of the foregoing in a process stream of a reactor in real time, rather, claim 1 requires “controlling a parameter of the reactor and/or the decomposing in response to the concentration of the alkylbenzene hydroperoxide” which is precisely what  Bishop teaches.  As to monitoring the concentration of these additional components, monitoring the concentration of hydroperoxides as taught by Bishop would inherently monitor the concentration of additional components at equilibrium with the hydroperoxides in the reaction mixture.
   
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,017,440 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on Monday to Thursday, from 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).		
Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991           

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991  

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991